Order entered August 23, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00365-CR

                                  STEVEN WARE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-76179-R

                                            ORDER
       Before the Court is appellant’s August 22, 2019 third motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief filed on or before September 3,

2019. Should appellant fail to file his brief by that date, this appeal may be abated for a hearing

under rule 38.8(b)(3) without further notice. See TEX. R. APP. P. 38.8(b)(3).


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE